COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 JEFF LEACH, INDIVIDUALLY AND                                No. 08-20-00073-CV
 D/B/A BASECAMP TERLINGUA,                       §
                                                                Appeal from the
                           Appellant,            §
                                                              394th District Court
 v.                                              §
                                                           of Brewster County, Texas
 KATY SCHWARTZ,                                  §
                                                              (TC # CVB 19 347)
                            Appellee.
                                         O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until November 19, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Rae Leifeste, the Appellant’s attorney, prepare the

Appellant’s Brief and forward the same to this Court on or before November 19, 2020.

       IT IS SO ORDERED this 20th day of October, 2020.


                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.